IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 LINDA Y. LEONG and MICHAEL
 LEONG, her spouse and their marital                  No. 81314-5-I
 community,
                                                      DIVISION ONE
                           Appellants,
                                                      UNPUBLISHED OPINION
                    v.

 YOHANNES SIUM and JANE DOE
 SIUM, his spouse, if any, and the
 marital community comprised thereof,

                           Respondents.

           APPELWICK, J. — The Leongs appeal an order granting summary judgment

in favor of defendant Sium. They assert material issues of fact exist related to the

proper service of process. We affirm.

                                          FACTS

           On October 27, 2016, Yohannes Sium and Linda Leong were involved in

an automobile collision in Seattle, Washington. Sium is an attorney with his own

law firm in Seattle. Sometime the week of the accident, a receptionist at Sium’s

firm informed him he had received a call from Michael Leong, Linda’s1 husband.

Sium returned Michael’s call and discussed the accident.

           At the time of the accident, Sium resided at the home of his mother, Nighisti

Ghebremeskel, located at 5113 South 232nd Street, Kent, WA 98032.                  This



           1   When referring to the Leongs individually, we use their first names for
clarity.
No. 81314-5-I/2


address was listed on his driver’s license, which he provided to Linda at the scene

of the accident. Since April 15, 2019, Sium has resided at 2815 South Alaska

Street, Apt. 201, Seattle, WA 98108. Sium has changed the address on his driver’s

license to his current address, where he is also registered to vote.

       On September 23, 2019, the Leongs filed a summons and complaint suing

Sium for alleged injuries arising from the accident. On October 20, 2019, the

Leongs attempted to serve Sium with their summons and complaint at 5113 South

232nd Street, Kent, WA 98032. Ghebremeskel answered the door when the

process server knocked. The process server requested to leave documents with

her, and she refused. He left the documents on her doorstep, and she brought

them inside after he left.

       That day, Ghebremeskel informed Sium that a man had left some

documents for him. She left the country the next day. She did not deliver or

provide the documents to Sium. A few weeks later, Sium retrieved the documents

from a folder under Ghebremeskel’s bed and discovered the summons and

complaint.

       On October 22, 2019, the Leongs filed a declaration of service.         The

declaration attested that the process server had personally served a summons,

complaint, and case schedule upon Sium on October 20, 2019 at 5113 South

232nd Street, Kent, WA 98032. It provided that service was made upon “Jane

Doe, DESCENDANT, CO-RESIDENT, who tried to refuse service by refusing to

take documents and did not state reason for refusal. . . . [And she] stated they

reside at the defendant’s/respondent’s usual place of abode listed above.” In a


                                         2
No. 81314-5-I/3


later declaration, Ghebremeskel stated that she informed the process server Sium

did not reside at her home. The Leongs never served Sium personally, nor were

copies left for him at his home or business addresses.

       On February 10, 2020, Sium moved to dismiss the lawsuit as a matter of

law for failing to effect sufficient service within the applicable statute of limitations

period. In their response, the Leongs argued the motion should be denied because

they had served the residence of Sium and his resident mother. On March 17,

2020, the trial court granted Sium’s motion.

       The Leongs appeal.

                                    DISCUSSION

       The Leongs assert that the trial court erred in granting summary judgment

in favor of Sium despite the existence of material issues of fact related to proper

service of process. They request that the case be remanded back to the trial court

for further proceedings.

       Summary judgment is proper when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. CR

56(c). All the evidence and reasonable inferences therefrom are considered in a

light most favorable to the nonmoving party. Schaaf v. Highfield, 127 Wn.2d 17,

21, 896 P.2d 665 (1995). This court reviews an order on summary judgment de

novo. Hisle v. Todd Pac. Shipyards Corp., 151 Wn.2d 853, 860, 93 P.3d 108

(2004).

       We review the sufficiency of service of process de novo. Northwick v. Long,

192 Wn. App. 256, 260, 364 P.3d 1067 (2015). Personal service of the summons


                                           3
No. 81314-5-I/4


and complaint is required to establish the court’s personal jurisdiction over the

defendant. CR 4(d)(2); Sutey v. T26 Corp., 13 Wn. App. 2d 737, 748-49, 466 P.3d

1096, review denied, 196 Wn.2d 1026, 476 P.3d 568 (2020).

       When a defendant challenges service of process, the plaintiff has the initial

burden of proof to establish a prima facie case of proper service. Northwick, 192

Wn. App. at 261. A plaintiff can establish a prima facie case by providing a

declaration of a process server, regular in form and substance. Id. Then, the

burden shifts to the challenging party to show by clear and convincing evidence

that service was improper. Id.

       Proper service requires the plaintiff to serve the defendant personally or by

leaving a copy of the summons at the defendant’s “house of his or her usual abode

with some person of suitable age and discretion then resident therein.” RCW

4.28.080(16). The term “usual place of abode” means “‘such center of one’s

domestic activity that service left with a family member is reasonably calculated to

come to one’s attention within the statutory period for [the] defendant to appear.’”

Northwick, 192 Wn. App. at 262 (alterations in original) (internal quotation marks

omitted) (quoting Streeter–Dybdahl v. Nguyet Huynh, 157 Wn. App. 408, 413, 236

P.3d 986 (2010)). While a plaintiff need not exhaust all conceivable means of

personal service, the plaintiff is required to make an honest and reasonable effort

to find the defendant. Lepeska v. Farley, 67 Wn. App. 548, 554, 833 P.2d 437

(1992).

       Here, the parties agree that the Leongs did not personally serve Sium with

a copy of the summons and complaint. But, they dispute the location of Sium’s


                                         4
No. 81314-5-I/5


abode at the time service was attempted. Therefore, the Leongs must show that

the process server completed proper substitute service. The Leongs provided the

facially valid declaration of their process server who asserted he had served

Sium’s coresident and that the coresident had stated it was the defendant’s usual

place of abode. A facially correct return of service is presumed valid. Woodruff v.

Spence, 88 Wn. App. 565, 571, 945 P.2d 745 (1997). So, the Leongs established

a prima facie case that service was proper. The burden then shifted to Sium as

the party challenging service to demonstrate by clear and convincing evidence that

service was improper.

       Sium provided a declaration from Ghebremeskel. He also provided his

declaration affirming his change of address, including voter registration at his new

address. The court differentiated the matter from Northwick, a case in which the

defendant failed to rebut the presumption that the plaintiff completed proper

service. 192 Wn. App. at 264. The defendant in Northwick provided no personal

declaration nor any documentation “highly probative of domestic activity linking

him to a different address.” Id.

       The Leongs acknowledge that the trial court distinguished this matter from

Northwick. Still, they argue the case is on point because it dealt with a failure by

the recipient of the process to clearly tell the process server the proper location of

the defendant. As such, they argue the process server writing in his declaration of

service that the Ghebremeskel never told him that Sium resided elsewhere creates

an issue of fact. But, Northwick never held that such a statement was required.

Id. The Northwick court addressed the credibility of the statements of the person


                                          5
No. 81314-5-I/6


served because his declaration was the defendant’s sole evidence that the

defendant did not reside at that address at the time of service. Id.

       What Ghebremeskel said to the process server was immaterial to the trial

court’s decision. The trial court distinguished Northwick “in light of [the d]efendant

having provided a declaration affirming his change of abode address, including

voter registration at his new address.” Sium’s declaration also attested that he had

changed his address with the Department of Licensing. So, the presumption of

proper service was rebutted by documentation highly probative of domestic activity

linking Sium to a different address. See Vukich v. Anderson, 97 Wn. App. 684,

690, 985 P.2d 952 (1999) (evidence in the form of the lease, tenant’s statement,

bank account, and home purchase at another address was clear and convincing).

Here, the evidence did not turn on the credibility of witnesses. Sium’s address

would have been available to a reasonably diligent plaintiff. Further, the Leongs

knew how to contact Sium, having successfully contacted him at his firm the week

of the accident.

       We hold that Sium has demonstrated with clear and convincing evidence

that 5113 South 232nd Street, Kent, WA 98032 was not his usual place of abode

at the time of service.

       Still the Leongs attempt to argue that service was proper because

“[u]ndoubtedly that summons and complaint were forwarded to the defendant and

a notice of appearance was thereafter filed.” Sium counters that there is no

evidence this occurred and that he instead found the documents on his own.

Defective substitute service is not cured simply by a defendant receiving notice of


                                          6
No. 81314-5-I/7


the lawsuit. Lepeska, 67 Wn. App. at 552. Nor is such service cured “if the

summons is fortuitously delivered” to the defendant. Gerean v. Martin-Joven, 108

Wn. App. 963, 972, 33 P.3d 427 (2001). Whether Ghebremeskel forwarded the

summons and complaint or Sium discovered the documents on his own is

immaterial.

      We hold that the trial court did not err in granting summary judgment in favor

of defendant Sium for insufficient service of process.

      We affirm.




WE CONCUR:




                                         7